Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), shall be effective
the 13th day of August, 2018, (“Effective Date”) by and between Healthier
Choices Management Corp., a Delaware corporation (“Company”), and John A. Ollet
(“Executive”).

 

RECITALS

 

WHEREAS, Company wishes to amend the Employment Agreement dated December 12,
2016 (the “Original Agreement”) by and between the Company and the Executive;
and

 

WHEREAS, the parties have agreed to amend and restate the Original Agreement
and, pursuant thereto, Executive shall continue to serve as the Chief Financial
Officer (“CFO”) of Company effective as of the Effective Date.

 

NOW, THEREFORE, In consideration of the mutual representations, warranties,
covenants and agreements contained in this Agreement and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

1. Employment.

 

(a) Employment Period. Subject to the terms and conditions set forth herein and
unless sooner terminated as hereinafter provided, Company shall employ Executive
and Executive agrees to serve as an employee of Company until December 12, 2020
(the “Employment Term”). For purposes of this Agreement, the Employment Term and
any renewal term thereof are collectively referred to herein as the “Employment
Period.”

 

(b) Duties and Responsibilities. During the Employment Period, Executive shall
serve as the Chief Financial Officer. In such role, Executive shall have such
authority and responsibility and perform such duties as may be assigned to him
from time to time by the Board of Directors of Company (the “Board”), and in the
absence of such assignment, such duties as are customary to Executive’s office
and as are necessary or appropriate to the business and operations of Company
and its subsidiaries. During the Employment Period, Executive’s employment shall
be full time, Executive shall perform his duties honestly, diligently, in good
faith and in the best interests of Company and its subsidiaries, and Executive
shall use his best efforts to promote the interests of Company and its
subsidiaries.

 

2. Compensation.

 

(a) Base Salary. In consideration for Executive’s services hereunder and the
restrictive covenants contained herein, Executive shall be paid an annual base
salary as follows: 2018: $190,000; 2019: $200,000; and 2020: $250,000 (the
“Salary”), which salary shall be payable commencing as of date hereof and shall
be payable in accordance with Company’s customary payroll practices.

 



 

 

 

(b) Restricted Stock Grant. The Company hereby grants to the Executive, on the
Effective Date, 3 billion shares of restricted stock (the “Executive Stock”)
representing 3 billion shares of the Company’s common stock, pursuant to the
Restricted Stock Award Agreement in the form attached hereto as Exhibit A.
Except as otherwise provided herein or in the award agreement for the Executive
Stock, the Executive Stock shall vest and the restrictions associated with the
Executive Stock shall lapse, subject to the Executive’s continued employment
with the Company, on the first anniversary of this Agreement.

 

(c) Bonus. Bonuses and other incentives not expressly set forth in this
Agreement shall be at the exclusive discretion of Company comparable with the
Bonuses and other incentives received by the other Named Executives of the
Company based on performance, position and tenure.

 

(d) Vacations. Executive shall be entitled to no less than fifteen (15) days of
vacation on an annual basis during the Term with additional paid vacation time
being accrued in accordance with Company’s vacation policy. Per the policy,
vacation time does NOT carry over year over year.

 

(e) Other Benefits. During the term of this Agreement, Executive shall be
entitled to participate in the health and dental insurance plans of Company and
any life insurance programs, disability programs, pension plans and other fringe
benefit plans and programs as are from time to time established and maintained
for the benefit of Company’s employees or officers, subject to the provisions of
such plans and programs. At time of this offer, this executive role of the
Company is provided with 100% coverage for the health insurance plan (that
include medical, dental, and vision).

 

(f) Expenses. Executive shall be reimbursed for all out-of-pocket expenses
reasonably incurred by him on behalf of or in connection with the business of
Company, pursuant to the normal standards and guidelines followed from time to
time by Company. Certain guidelines according to company policy may apply.

 

3. Termination.

 

(a) For Cause. Company shall have the right to terminate this Agreement and to
discharge Executive for Cause (as defined below), at any time during the
Employment Period. Termination for “Cause” shall mean, during the Employment
Period, (i) Executive’s conduct that would constitute under federal or state law
either a felony or any other criminal offense involving dishonesty or moral
turpitude, (ii) after a determination by the Board, after consideration of all
available information and following the procedures set forth below, that
Executive has willfully and materially violated Company policies or procedures
involving discrimination, harassment, substance abuse, workplace violence or use
of confidential information, (iii) Executive’s negligence or misconduct in the
performance of his duties hereunder that has a material and adverse effect on
Company, (iv) a material breach by Executive of this Agreement or a material
failure on the part of Executive to perform his obligations or duties hereunder
or (v) Executive’s inability to perform his duties and responsibilities as
provided herein due to his death or Disability (as defined herein). Any
termination for Cause pursuant to this Section shall be delivered to Executive
in writing and shall set forth in detail all acts or omissions upon which
Company is relying to terminate Executive for Cause. Except as otherwise
specifically set forth herein, if Executive is terminated for Cause, Executive
shall only be entitled to receive his accrued and unpaid Salary, and all unused
vacation time accrued, any declared bonus and other benefits through the
termination date and Company shall have no further obligations under this
Agreement from and after the date of termination. “Disability” shall mean any
mental or physical illness, condition, disability or incapacity which prevents
Executive from reasonably discharging his duties and responsibilities under this
Agreement for a period of ninety (90) days in any one hundred eighty (180) day
period.

 



 2 

 

 

(b) Termination by Executive. If Executive shall resign or otherwise terminate
his employment with Company at any time during the term of this Agreement,
Executive shall only be entitled to receive his accrued and unpaid Salary and
all unused vacation time accrued, any declared bonus and other benefits through
the termination date and Company shall have no further obligations under this
Agreement from and after the date of termination.

 

(c) Termination by Company Without Cause. At any time during the term of this
Agreement, Company shall have the right to terminate this Agreement and to
discharge Executive without Cause effective upon delivery of written notice to
Executive. Upon any such termination by Company without Cause, Company shall pay
to Executive (i) all of Executive’s accrued but unpaid Salary and all unused
vacation time accrued through the date of termination and any declared bonus and
(ii) any amount required pursuant to Section 3(e).

 

(d) Death of Executive. In the event of the death of Executive, the employment
of Executive by Company shall automatically terminate on the date of Executive’s
death and Company shall be obligated to pay Executive’s estate Executive’s
accrued and unpaid Salary, any declared but unpaid bonus and other benefits
through the termination date. Other than as set forth in the preceding sentence,
Company shall have no further obligations under this Agreement from and after
the date of termination due to the death of Executive.

 

(e) Severance. If Executive’s employment by Company is terminated by Company
without Cause, then (A) this Agreement shall be deemed to be terminated as of
the date Executive ceases to be employed by Company and (B) Executive shall be
entitled to (i) receive any unpaid Salary and bonus and (ii) continue to receive
Executive’s then Salary for the applicable Severance Period (as defined below)
following the effective date of such termination (which shall be paid in arrears
in accordance with Company’s general payroll practices, over the applicable
period commencing on the date of such termination and subject to withholding and
other appropriate deductions). As a condition to receiving such payments
relating to periods following the date of such termination, Executive must sign,
deliver, and not revoke a release in the form attached hereto as Exhibit B, such
that it has become effective and enforceable as a condition to any payment
pursuant to this Section 4(e). “Severance Period” shall mean twelve (12) months.

 



 3 

 

 

4. Restrictive Covenants. In consideration of his employment and the other
benefits arising under this Agreement, Executive agrees that during the
Employment Period, and for one (1) year following the termination of this
Agreement, Executive (or any affiliate) shall not directly or indirectly:

 

(a) for any reason, (i) induce any material customer or supplier of Company or
any of its subsidiaries or affiliates to patronize or do business with any
business directly or indirectly in competition with the businesses conducted by
Company or any of its subsidiaries or affiliates in any market in which Company
or any of its subsidiaries or affiliates does business; (ii) canvass, solicit or
accept from any material customer or supplier of Company or any of its
subsidiaries or affiliates any such competitive business; or (iii) request or
advise any material customer, supplier or other provider of services to Company
or any of its subsidiaries or affiliates to withdraw, curtail or cancel any such
customer’s, supplier’s or provider’s business with Company or any of its
subsidiaries or affiliates; or

 

(b) for any reason, employ, or knowingly permit any company or business directly
or indirectly controlled by him, to employ, any person who was employed by
Company or any of its subsidiaries or affiliates at or within the prior one (1)
year, or in any manner seek to induce any such person to leave his or her
employment.

 

5. Specific Performance; Injunction. The parties agree and acknowledge that the
restrictions contained in Section 4 are reasonable in scope and duration and are
necessary to protect Company or any of its subsidiaries or affiliates. If any
provision of Section 4 as applied to any party or to any circumstance is
adjudged by a court to be invalid or unenforceable, the same shall in no way
affect any other circumstance or the validity or enforceability of any other
provision of this Agreement. If any such provision, or any part thereof, is held
to be unenforceable because of the duration of such provision or the area
covered thereby, the parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision,
and/or to delete specific words or phrases, and in its reduced form, such
provision shall then be enforceable and shall be enforced. Executive agrees and
acknowledges that the breach of Section 4 or Section 6 will cause irreparable
injury to Company or any of its subsidiaries or affiliates and upon breach of
any provision of such Sections, Company or any of its subsidiaries or affiliates
shall be entitled to injunctive relief, specific performance or other equitable
relief, without being required to post a bond; provided, however, that, this
shall in no way limit any other remedies which Company or any of its
subsidiaries or affiliates may have (including, without limitation, the right to
seek monetary damages).

 

6. Confidentiality. Executive agrees that at all times during and after the
Employment Period, Executive shall (i) hold in confidence and refrain from
disclosing to any other party all information, whether written or oral, tangible
or intangible, of a private, secret, proprietary or confidential nature, of or
concerning Company and its subsidiaries, their business and operations, and all
files, letters, memoranda, reports, records, computer disks or other computer
storage medium, data, models or any photographic or other tangible materials
containing such information (“Confidential Information”), including without
limitation, any sales, promotional or marketing plans, programs, techniques,
practices or strategies, any expansion plans (including existing and entry into
new geographic and/or product markets), and any customer or supplier lists, (ii)
use the Confidential Information solely in connection with Executive’s
employment with Company and for no other purpose, (iii) take all precautions
necessary to ensure that the Confidential Information shall not be, or be
permitted to be, shown, copies or disclosed to any third parties, without the
prior written consent of Company, and (iv) observe all security policies
implemented by Company from time to time with respect to the Confidential
Information. In the event that Executive is ordered to disclose any Confidential
Information, whether in a legal or regulatory proceeding or otherwise, Executive
shall provide Company with prompt notice of such request or order so that
Company may seek to prevent disclosure. In the case of any disclosure, Executive
shall disclose only that portion of the Confidential Information that Executive
is ordered to disclose.

 



 4 

 

 

7. Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be deemed given if delivered by hand
delivery, by certified or registered mail (first class postage pre-paid),
guaranteed overnight delivery or facsimile transmission if such transmission is
confirmed by delivery by certified or registered mail (first class postage
pre-paid) or guaranteed overnight delivery to, the following addresses and
telecopy numbers (or to such other addresses or telecopy numbers which such
party shall designate in writing to the other parties): (a) if to Company, at
its principal executive offices, addressed to the President, with a copy to
Martin T. Schrier, Cozen O’Connor, 200 South Biscayne Blvd., Suite 3000, Miami,
Florida 33131; and (b) if to Executive, at the address listed on the signature
page hereto.

 

8. Amendment; Waiver. This Agreement may not be modified, amended, or
supplemented, except by written instrument executed by all parties. No failure
to exercise, and no delay in exercising, any right, power or privilege under
this Agreement shall operate as a waiver, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude the exercise of any
other right, power or privilege. No waiver of any breach of any provision shall
be deemed to be a waiver of any preceding or succeeding breach of the same or
any other provision, nor shall any waiver be implied from any course of dealing
between the parties.

 

9. Assignment; Third Party Beneficiary. This Agreement, and Executive’s rights
and obligations hereunder, may not be assigned or delegated by him. Company may
assign its rights, and delegate its obligations, hereunder to any affiliate of
Company, or any successor to Company, specifically including the restrictive
covenants set forth in Section 4 hereof. The rights and obligations of Company
under this Agreement shall inure to the benefit of and be binding upon its
respective successors and assigns.

 

10. Severability; Survival. In the event that any provision of this Agreement is
found to be void and unenforceable by a court of competent jurisdiction, then
such unenforceable provision shall be deemed modified so as to be enforceable
(or if not subject to modification then eliminated herefrom) to the extent
necessary to permit the remaining provisions to be enforced in accordance with
the parties intention. The provisions of Sections 4 and 6 will survive the
termination for any reason of Executive’s relationship with Company.

 

11. Governing Law. This Agreement shall be construed in accordance with and
governed for all purposes by the laws of the State of Florida applicable to
contracts executed and to be wholly performed within Florida.

 

12. Construction. This Agreement shall be construed as a whole according to its
fair meaning and not strictly for or against any party. The parties acknowledge
that each of them has reviewed this Agreement and has had the opportunity to
have it reviewed by their respective attorneys and that any rule of construction
to the effect that ambiguities are to be resolved against the drafting party
shall not apply in the interpretation of this Agreement.

 

13. Withholding. All payments made to Executive shall be made net of any
applicable withholding for income taxes and Executive’s share of FICA, FUTA or
other taxes. Company shall withhold such amounts from such payments to the
extent required by applicable law and remit such amounts to the applicable
governmental authorities in accordance with applicable law.

 

14. Attorneys’ Fees. In the event any legal proceeding is brought to enforce or
interpret any part of this Agreement, the prevailing Party in such legal
proceeding shall be entitled to an award of reasonable attorneys’ fees and costs
incurred by the prevailing Party in such legal proceeding, at the trial level
and at the appellate level and whether or not such proceeding is prosecuted to
final judgment.

 

[REMAINDER OF PAGE BLANK]

 

 5 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 



  Healthier Choices Management Corp.,   a Delaware corporation         By: /s/
Jeffrey Holman     Name:  Jeffrey Holman     Title:    Chief Executive Officer  
      Executive:         /s/ John Ollet   Name: John A. Ollet



 

 



 6 

 

 

Exhibit A

Restricted Stock Award Agreement



 



 A - 1 

 

 

Exhibit B

Release

 

1. Release. I, John A. Ollet, do hereby release and discharge Healthier Choices
Management Corp. and each of its parent companies, subsidiaries, each of the
respective direct and indirect equity owners of any of the foregoing, each of
the respective Affiliates of any of the foregoing, and each of the respective
officers, directors, members, managers, partners, equity owners, employees,
representatives and agents of any of the foregoing (collectively, the “Employer
Affiliates”, and each an “Employer Affiliate”) from any and all claims, demands
or liabilities whatsoever, known or suspected to exist by me, which I ever had
or may now have against any Employer Affiliate, from the beginning of time to
the Effective Date (as defined below), including, without limitation, any
claims, demands or liabilities in connection with my employment, including
wrongful termination, constructive discharge, breach of express or implied
contract, unpaid wages, benefits, attorneys’ fees or pursuant to any federal,
state, or local employment laws, regulations, or executive orders prohibiting
inter alia, age, race, color, sex, national origin, religion, handicap, veteran
status, and disability discrimination, including, without limitation, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights Act of 1991, the Civil Rights Act of 1866, Employee
Retirement Income Security Act of 1974, the Americans with Disabilities Act of
1990, and any similar state statute or any state statute relating to employee
benefits or pensions but specifically excluding claims, demands or liabilities
related to my ownership of equity in Holdings or for indemnification in
connection with my service as a director or officer of Company or any of its
Affiliates. I fully understand that if any fact with respect to which this
Release is executed is found hereafter to be other than or different from the
facts believed by me to be true, I expressly accept and assume the risk of such
possible difference in fact and agree that the release set forth herein shall be
and remain effective notwithstanding such difference in fact. I acknowledge and
agree that no consideration other than as provided for by the Amended and
Restated Employment Agreement has been or will be paid or furnished by any
Employer Affiliate.

 

2. Covenant Not to Sue. I covenant and agree never, individually or with any
person or in any way, to commence, aid in any way, prosecute or cause or permit
to be commenced or prosecuted against any Employer Affiliate any action or other
proceeding, including, without limitation, an arbitration or other alternative
dispute resolution procedure, based upon any claim, demand, cause of action,
obligation, damage, or liability that is the subject of this Release. I
represent and agree that I have not and will not make or file or cause to be
made or filed any claim, charge, allegation, or complaint that is the subject of
this Release, whether formal, informal, or anonymous, with any governmental
agency, department or division, whether federal, state or local, relating to any
Employer Affiliate in any manner, including without limitation, any Employer
Affiliate’s business or employment practices. I waive any right to monetary
recovery should any administrative or governmental agency or entity pursue any
claim on my behalf.

 

3. Indemnification. I agree to indemnify and hold each Employer Affiliate
harmless from and against any and all claims, including each Employer
Affiliate’s court costs and reasonable attorneys’ fees actually incurred,
arising from or in connection with any claim, action, or other proceeding made,
brought, or prosecuted, or caused or permitted to be commenced or prosecuted, by
me, my successor(s), or my assign(s) contrary to the provisions of this Release.
It is further agreed that this Release shall be deemed breached and a cause of
action accrued thereon immediately upon the commencement of any action contrary
to this Release, and in any such action this Release may be pleaded by the
Employer Affiliates, or any of them, both as a defense and as a counterclaim or
cross-claim in such action.

 



 B - 1 

 

 

4. Important General Provisions. If any provisions of this Release is held to be
invalid or unenforceable by a court of competent jurisdiction, such invalidity
or unenforceability shall not affect the validity and enforceability of the
other provisions of this Release, and the provision held to be invalid or
unenforceable shall be modified by the court finding such provisions invalid or
unenforceable so that as revised the provision shall comply with the original
terms and intent as nearly as possible and in such revised form shall be valid
and enforceable. The provisions of this Release shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
both substantive and remedial. The undersigned hereby waives trial by jury in
any judicial proceeding involving, directly or indirectly, any matter (whether
in tort, contract or otherwise) in any way arising out of, related to, or
connected hereto, the Amended and Restated Employment Agreement or this Release.

 

5. Right to Consult Attorney. I ACKNOWLEDGE THAT I HAVE BEEN ADVISED, IN
WRITING, TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS RELEASE.

 

6. Waiver of Claims. Pursuant to the Older Workers Benefit Protection Act
(“OWBPA”), which applies to the waiver of rights under the Age Discrimination in
Employment Act, I hereby state that I have had a period of 21 calendar days from
the date I was presented with this Release within which to consider this Release
and my decision to execute the same, that I have carefully read this Release,
that I have had the opportunity to have it reviewed by an attorney, that I fully
understand its final and binding effect, that the only promises made to me to
sign this Release are those stated in this Release and the Amended and Restated
Employment Agreement, and that I am signing voluntarily with the full intent of
releasing the Employer Affiliates of all claims subject to this Release. I
acknowledge that I shall have a period of seven calendar days following my
execution of this Release to revoke this Release. This Release, including any
obligation to pay severance under the Amended and Restated Employment Agreement,
shall not become effective if I timely exercise this right of revocation. To be
effective, any such notice of revocation must be in writing, and must be
received within said seven day period. This Release shall become effective upon
expiration of said revocation period, if I have not prior thereto exercised my
right of revocation (the “Effective Date”).

 

    Name: John A. Ollet       Date:  

 

 

B - 2

 



